DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening configured to receive the base in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the opening receives the base to removably couple the collet to the base” in Lines 7-8.  The scope of the opening being able to receive the base is unclear.  It is unclear whether the base is actually capable of being received within the opening as the language would suggest or if the opening is merely used for coupling the base to the collet via a fastener.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulk (US Patent No. 3,815,892).
(Claim 1) Tulk discloses a fixture (10) capable of assisting in working an aircraft component having an aircraft component surface.  The fixture includes a mount (Fig. 1), capable of being coupled to a worksurface (Col. 3, Lines 20-25), that has a first mount end (toward top of the page in Fig. 1) and a second mount end (toward bottom of page in Fig. 1) spaced apart from the first mount end.  The mount includes a collet (14) including the mount front end.  The collet defines an aperture (26, 24) and an opening (54) opposite the aperture.  The mount also includes a base (12) that is disposed adjacent to the second mount end (Figs. 1, 2).  The opening (54) receives the base (12), via screws (56) to removably couple the collet to the base (Fig. 2).  The fixture also includes a rib (flat portion of 22 to which jaws and ball joint are attached) having a rib surface configured to receive the aircraft component (Figs. 1-3).  The rib surface, between the vise jaws, is capable of being in abutting contact with at least a portion of the aircraft component surface (Figs. 1-3).  The rib surface extends to a perimeter with the perimeter extending distally about the rib surface (Figs. 1-3).  The rib defines a groove (lower border relative to central platform) surrounding the rib surface adjacent the perimeter (Figs. 1, 3).  The groove extends transverse relative to the rib surface (central platform) such that the groove surface is parallel to the rib surface (Figs. 1, 3).  An extension (20, 18) extends away from the rib and is capable of being received by the aperture (26, 24) to couple the rib to the mount (Figs. 1-3).  An orientation of the rib is adjustable (via ball and socket, Figs. 1-3) relative to the worksurface (surface to which base (12) is mounted; Col. 3, Lines 20-25) for improving working of the aircraft component (Figs. 1-3).
(Claim 18) The rib (flat portion of 22 to which jaws and ball joint are attached) also includes second and third extensions (jaw and threaded rod) that each extend away from the rib.
(Claim 19) The extension, second extension and third extensions each extend away from the rib in different directions relative to one another (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tulk (US Patent No. 3,815,892).
The mount is not explicitly disclosed as including a shielding component overlying the base for minimizing exposure of the base to contaminants.  Nevertheless, because Applicant failed to traverse Examiner’s assertion of official notice that shielding components for protecting movable parts from debris is well known in the art, the statement is taken to be admitted prior art.  See MPEP § 2144.03 C.  Therefore, at a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the fixture of Tulk with a shielding component as claimed in order to protect the moving components from debris as a function of a chip/debris generating machining operation.



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tulk (US Patent No. 3,815,892) in view of Reiling et al. (DE 102005001348 A1).
Tulk discloses the base capable of being connected to a worksurface, but the reference fails to explicitly disclose a connector removably connected to other features of the mount adjacent the second end such that is it capable of being mounted within a vice.
Reiling et al. discloses a connector (11) removably connected to other features of a mount (1) adjacent a second end such that is it capable of being received by the vice (connection between both features evident in Figs. 1, 3, 4).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the fixture disclosed in Tulk with a connector and vice as taught by Reiling et al. in order to connect the fixture stably to a worksurface that does not have bolt holes.
Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tulk (US Patent No. 3,815,892) in view of Von Ruedgisch (GB 1170986 A).
(Claim 4) Tulk does not explicitly disclose a base having both a stationary portion and an adjustable portion.
Von Ruedgisch (“Von Rue”) discloses a fixture (Figs. 1, 5) capable of assisting in working an aircraft component (68) having an aircraft component surface (Fig. 5).  The fixture includes a base (16, 18, 14) with a stationary portion (14) and an adjustable portion (16, 18) moveably coupled to the stationary portion and the adjustable portion is removably coupled to a collet (22).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the fixture disclosed in Tulk mounted upon the adjustable base as disclosed in Von Rue in order to increase the flexibility of adjustment while also providing a worksurface to mount the fixture upon.
(ALTERNATIVE Interpretation Claims 18-20) In this interpretation, the Tulk reference does not include second and third extensions.
Von Rue discloses a rib (66, 62, 60, 56, 23) including second and third extensions (56) that each extend away from the rib.  An extension, second extension and third extensions (23, 56) extend away from the rib in different directions (Figs. 1, 5).  That is, each extension has a different point of origin and extends in a direction from that point of origin.  The claim does not prevent the directions from being parallel to each other.  Each of the extension, the second extension, and the third extension (23, 56) are independently capable of being received by the aperture to couple the rib to the mount (Figs. 1, 3, 5, 7, 8).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the fixture disclosed in Tulk mounted upon the adjustable base having extensions as disclosed in Von Rue in order to increase the flexibility of adjustment while also providing a worksurface to mount the fixture upon
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that the flat rib disclosed in Tulk is not analogous to the claimed rib surface.  Additionally, Applicant contends that the groove fails to surround the rib surface because it only extends along the sides.  Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the disclosed rib surface in the present application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  The claims do not set forth the shape of the rib.  Therefore, a generally flat rib surface reads upon the claimed invention.
The limitation requiring the groove to surround the rib surface does not require the groove to completely surround the entirety of said rib surface.  Partially surrounding the rib surface is enough to read upon the claim.  Nevertheless, the groove does entirely bound the rib surface.  The groove merely has features residing within it at different points.  The claim does not prevent this interpretation of the prior art.  Thus, the prior art reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 It appears this is a bit of a misnomer because the opening receives a fastener for attaching the base to the collet, but the opening is not actually capable of receiving the base.